Exhibit 23.1 Kesselman & Kesselman Certified Public Accountants Trade Tower, 25 Hamered Street Tel Aviv 68125 Israel P.O Box 452 Tel Aviv 61003 Telephone +972-3-7954555 Facsimile +972-3-7954556 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form F-3 of Orckit Communications Ltd. of our report dated February 22, 2010 relating to the consolidated financial statements of Orckit Communications Ltd.'s for the year ended December 31, 2009 as filed on Form 6-K on February 23, 2010. We also consent to the reference to us under the heading "Experts" in the Registration Statement on Form F-3. Tel-Aviv, Israel /s/Kesselman & Kesselman December 28, 2010 Certified Public Accountants (Isr.) Kesselman & Kesselman is a member of PricewaterhouseCoopers International Limited, a company limited by guarantee registered in England and Wales.
